DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is “image capturing device” in claims 1-7 and 9.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
“image capturing device” – camera, see page 6, lines 9-10
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections/Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 1 and 3).  Reasons for allowance will be provided in the event claim 7 is rewritten in independent form.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S.P.G. Pub. No. 2017/0277989) in view of Park et al. (U.S.P.G. Pub. No. 2003/0127518).
	Regarding claim 1, Zhou et al. (U.S.P.G. Pub. No. 2017/0277989) discloses:
An information processing system comprising: 
an image capturing device installed to capture an image of a range (paragraphs [0073]-[0075], a range of an object is captured) in which a position of an object to be managed is managed (paragraphs [0056]-[0061], the position/orientation of the real object is managed)
an information processing apparatus configured to recognize a code image corresponding to the object from a captured image captured by the image capturing device (paragraphs [0056]-[0059], the code is recognized for comparison to the reference) and manage the position of the object (paragraphs [0056]-[0061], the position/orientation of the real object is managed); 
processing circuitry configured to: 
generate spatial coordinate information of the code image based on a position of the code image recognized from the captured image (paragraph [0078], the coordinates of the captured code are tracked; see also paragraph [0094]), a size of the code image recognized from the captured image (paragraph [0126], size information of predicted portions of the captured image are obtained), and a size of a reference code image (paragraph [0065], size information of the reference image is obtained; see also paragraph [0099], [0118]); and 
manage the position of the object corresponding to the code image (paragraphs [0056]-[0061], the position/orientation of the real object is managed), with plane coordinate information of the code image corrected using the spatial coordinate information of the code image (paragraphs [0003], [0056]-[0061], [0078], [0136]-[0144], the system calculates the position of the real life object using detected coordinates)
	Even assuming arguendo that Zhou et al. does not disclose:
Using a size of the code image recognized from the captured image;
wherein plane coordinate information of the code image is corrected
	Park et al. (U.S.P.G. Pub. No. 2003/0127518) discloses:
Using a size of the code image recognized from the captured image (paragraph [0031], a maximum and minimum height of the bar code symbology is referenced; see also paragraph [0038] referencing a calculated size of the bar code region);
wherein plane coordinate information of the code image is corrected using the spatial coordinate information of the code image (paragraphs [0038]-[0039], the error can be corrected with reference to the size of the bar code symbology; see also paragraphs [0057]-[0063)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the use of size of the code image and the correction of plane coordinate information of Park with the system of Zhou et al. such that size of the code image was a primary factor in the determination of the location of the code and that the correction of the coordinate information was performed.  The suggestion/motivation would have been in order to “simplif[y] processes for inputting…information and reading the to-be-recorded information by a bar code reader, thus automatically identifying the object” (paragraph [0112] of the Park reference). 

	Regarding claim 3, the combination of Zhou and Park disclose the system of the parent claim (claim 1).
	As previously noted, Zhou discloses:
	Wherein the plane coordinate information of the code images is corrected using spatial coordinate information of the code images generated by the processing circuitry (paragraphs [0003], [0056]-[0061], [0078], [0136]-[0144], the system calculates the position of the real life object using detected coordinates)
	As previously noted, Park discloses:
	Wherein the plane coordinate information of the code images is corrected using spatial coordinate information of the code images generated by the processing circuitry (paragraphs [0038]-[0039], the error can be corrected with reference to the size of the bar code symbology; see also paragraphs [0057]-[0063);
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the use of size of the code image and the correction of plane coordinate information of Park with the system of Zhou et al. such that size of the code image was a primary factor in the determination of the location of the code and that the correction of the coordinate information was performed.  The suggestion/motivation would have been in order to “simplif[y] processes for inputting…information and reading the to-be-recorded information by a bar code reader, thus automatically identifying the object” (paragraph [0112] of the Park reference). 
Zhou additionally discloses: 
wherein the processing circuitry is configured to display the object corresponding to code images of different sizes captured so as to be present at a same position in the captured image such that the code images of different sizes are present at different plane coordinates, based on plane coordinate information (paragraphs [0061]-[0062], [0065], [0140]-[0142], the size information is obtained and used to display and manipulate the object according to different sizes of codes)
	
Regarding claim 4, the combination of Zhou and Park disclose the system of the parent claim (claim 1).
	As previously noted, Zhou discloses:
	Wherein the plane coordinate information of the code images is corrected using spatial coordinate information of the code images generated by the processing circuitry (paragraphs [0003], [0056]-[0061], [0078], [0140]-[0142], the system calculates the position of the real life object using detected coordinates)
	As previously noted, Park discloses:
	Wherein the plane coordinate information of the code images is corrected using spatial coordinate information of the code images generated by the processing circuitry (paragraphs [0038]-[0039], the error can be corrected with reference to the size of the bar code symbology; see also paragraphs [0057]-[0063);
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the use of size of the code image and the correction of plane coordinate information of Park with the system of Zhou et al. such that size of the code image was a primary factor in the determination of the location of the code and that the correction of the coordinate information was performed.  The suggestion/motivation would have been in order to “simplif[y] processes for inputting…information and reading the to-be-recorded information by a bar code reader, thus automatically identifying the object” (paragraph [0112] of the Park reference). 
	Zhou et al. additionally discloses:
wherein the processing circuitry is configured to display the object corresponding to code images captured so as to be present at different positions in the captured image such that the code images are present at the same plane coordinates, based on plane coordinate information of the code images (paragraphs [0061]-[0062], [0065], [0140]-[0142], the position information is obtained and used to display and manipulate the object according to different positions of codes)

	Regarding claim 6, Zhou et al. additionally discloses:
wherein the processing circuitry is configured to calculate the size of the reference code image for each position of a reference plane on which the code image is recognized, from the size of the code image placed at a center of the reference plane in the captured image captured by the image capturing device (paragraphs [0091]-[0092], the system cuts out a part of the image of a size/shape based on the center of the predicted position/size)

Regarding claim 8, the structural elements of system claim 1 perform all of the steps of method claim 8.  Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1. 

Regarding claim 9, arguments analogous to claim 1 are applicable.  The apparatus of claim 9 receiving the image captured by the image capturing device is equivalent to the devices described in the system of claim 1.

Regarding claim 10, arguments analogous to claim 1 are applicable.  The computer readable medium is explicitly taught as evidenced by paragraph [0037] of Zhou.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Park as applied to claim 1 above, further in view of Iwai et al. (U.S.P.G. Pub. No. 2013/0057684).
	
Regarding claim 2, the combination of Zhou and Park disclose the system of the parent claim (claim 1). 
Zhou additionally discloses:
	wherein the processing circuitry is configured to generate the spatial coordinate information of the code image such that spatial coordinates of the code image recognized from the captured image are located between the position of the code image recognized from the captured image and the image capturing device (paragraph [0041], [0061]-[0062], the object can be displayed and have its position manipulated relative to the distance between the mobile phone and the image)
	Zhou does not explicitly disclose:
wherein spatial coordinate information of the code image is based on a ratio of the size of the code image recognized from the captured image to the size of the reference code image
Park discloses:
wherein spatial coordinate information of the code image is based on a ratio of the size of the code image recognized from the captured image to the size of the reference code image (paragraph [0105], the spatial coordinate information is determined based the ratio of the edge side and the height of the symbology)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the use of size of the code image and the correction of plane coordinate information of Park with the system of Zhou et al. such that size of the code image was a primary factor in the determination of the location of the code and that the correction of the coordinate information was performed.  The suggestion/motivation would have been in order to “simplif[y] processes for inputting…information and reading the to-be-recorded information by a bar code reader, thus automatically identifying the object” (paragraph [0112] of the Park reference). 
Even assuming arguendo that the combination of Zhou and Park does not explicitly disclose:
comparing the ratio of the size of the code image recognized from the captured image to the size of the reference code image
Iwai discloses:
wherein spatial coordinate information of the code image is based on a ratio of the size of the code image recognized from the captured image to the size of the reference code image (paragraph [0120]-[0121], the size ratio of the QR code versus the reference is compared to determine size and position)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Iwai with the combination of Zhou and Park such that, when the system was determining the spatial coordinate information, the system would explicitly consider the ratio and compare the size of the code image recognized from the captured image to the size of the reference code image as described in Iwai.  The suggestion/motivation would have been in order to more accurately have “the size of the shot image… be detected” (paragraph [0120] of the Iwai reference) when configuring a system to “simplif[y] processes for inputting…information and reading the to-be-recorded information by a bar code reader, thus automatically identifying the object” (paragraph [0112] of the Park reference).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Park as applied to claim 1 above, further in view of Giannetti et al. (U.S.P.G. Pub. No. 2012/0320406).
Regarding claim 5, the combination of Zhou and Park disclose the system of the parent claim (claim 1).
As previously noted, Zhou discloses:
	Wherein the plane coordinate information of the code images is corrected using spatial coordinate information of the code images generated by the processing circuitry (paragraphs [0003], [0056]-[0061], [0078], [0140]-[0142], the system calculates the position of the real life object using detected coordinates)
	As previously noted, Park discloses:
	Wherein the plane coordinate information of the code images is corrected using spatial coordinate information of the code images generated by the processing circuitry (paragraphs [0038]-[0039], the error can be corrected with reference to the size of the bar code symbology; see also paragraphs [0057]-[0063);
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the use of size of the code image and the correction of plane coordinate information of Park with the system of Zhou et al. such that size of the code image was a primary factor in the determination of the location of the code and that the correction of the coordinate information was performed.  The suggestion/motivation would have been in order to “simplif[y] processes for inputting…information and reading the to-be-recorded information by a bar code reader, thus automatically identifying the object” (paragraph [0112] of the Park reference). 
The combination of Zhou and Park does not explicitly disclose:
wherein the range in which the position of the object is managed is associated with a job process for the object, and 
wherein when the plane coordinate information of the code image indicates a position within the range in which the position of the object is managed, the processing circuitry is configured to display status information of the job process indicating that the object corresponding to the code image is present in the job process associated with the range.
Giannetti discloses:
wherein the range in which the position of the object is managed is associated with a job process for the object (paragraphs [0057]-[0060], the captured range including the barcode is associated with a print job), and 
wherein when the plane coordinate information of the code image indicates a position within the range in which the position of the object is managed, the processing circuitry is configured to display status information of the job process indicating that the object corresponding to the code image is present in the job process associated with the range (paragraphs [0057]-[0060], the scanned barcode allows for job status information to be displayed to the user)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the system of Giannetti with the combination of Zhou and Park such that the displayed bar code could additionally be scanned to provide information related to a job process as described in Giannetti.  The suggestion/motivation would have been in order to extend the application of the barcodes to “increas[e] the digital connectedness of…print machines and print jobs using electronic devices” with “workflow instructions that can be updated in real time” (paragraph [0021] of the Giannetti reference) for “visualization and auditing purposes” (paragraph [0023] of the Giannetti reference).
References Cited but not Relied Upon
Rueth (U.S.P.G. Pub. No. 2017/0184698) discloses a system that utilizes a reference calibration image to ensure the visual quality of a device (See Abstract, paragraph [0004].
Sato et al. (U.S.P.G. Pub. No. 2008/0245871) discloses a bar-code reading apparatus that corrects the read bar-code image data such that the read image data corresponds to a reference position (See Abstract, paragraphs [0008]-[0009).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R WALLACE whose telephone number is (571)270-1577. The examiner can normally be reached Monday-Friday from 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 5712727490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R WALLACE/               Primary Examiner, Art Unit 2674